NO. 07-11-0139-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  NOVEMBER 9, 2012


                   HARVEY BRAMLETT JR. and JASON BLAKENEY,

                                                                  Appellants
                                             v.

           TEXAS DEPARTMENT OF CRIMINAL JUSTICE INSTITUTIONAL
                             DIVISION, et al.,
                                                   Appellees
                     _____________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

        NO. 99,017-00-E; HONORABLE DOUGLAS WOODBURN, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Harvey Bramlett Jr. and Jason Blakeney, indigent inmates, appeal from the trial

court‟s dismissal of their lawsuit against the Texas Department of Criminal Justice and

specified individual employees of the Department (collectively referred to as “the

Department”).   Though they allege various issues, we need only address one.             It

pertains to the trial court‟s execution of the dismissal order several months after the two

inmates moved to recuse the trial judge. We reverse and remand.
        On November 10, 2010, the district clerk of Potter County received “Plaintiffs[„]

Verified Motion for Recusal.” They alleged therein that the trial judge was subject to

recusal because he was a defendant in a separate lawsuit they initiated against him.

Nothing of record indicates that the trial judge either denied the motion or forwarded it to

the regional presiding judge for disposition. Nor does anyone contend that such was

done. Instead, and in apparent response to the Department‟s motion to dismiss, the

trial judge executed a “Final Judgment” dismissing the cause on March 14, 2011.

        Once a party files a motion to recuse, the trial court has the obligation to either

recuse himself or request the presiding judge of the administrative judicial district to

assign a judge to hear the matter. TEX. R. CIV. P. 18a(c).1 And, “[e]xcept for good

cause stated in the order in which further action is taken, the judge shall make no

further orders and shall take no further action in the case after filing of the motion and

prior to a hearing on the motion.”           Id. 18a(d).     More importantly, orders issued in

contravention of Rule 18a(d) are void. In re Stearman, 252 S.W.3d 113, 117 (Tex. App.

–Waco 2008, orig. proceeding); In re A.R., 236 S.W.3d 460, 477 (Tex. App.–Dallas

2007, no pet.). Because the trial court did not comply with Rule 18a(c) once the motion

to recuse was filed or 18a(d) when issuing its order dismissing the suit (i.e. provide

good cause for proceeding), the dismissal order was and is void.

        Accordingly, we reverse the “Final Judgment” and remand the cause.


                                                        Brian Quinn
                                                        Chief Justice

        1
         Because the motion was filed and the dismissal executed before the 2011 changes to Texas
Rule of Civil Procedure 18a became effective, we apply the provisions of Rule 18a in existence before the
2011 changes. But, the result would be the same irrespective of which rules were applied.

                                                   2